DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The filing of February 1, 2022 has been fully considered.  The remarks and amendments are effective to overcome the indefiniteness rejections.  Regarding the prior art rejections, the amendments and remarks are persuasive with respect to claim 25, 26, 28, 31, 34-36, and 60-61.  Regarding claim 23, the remarks are not persuasive – the device of Marrison automatically moves from the first configuration to the second configuration when the separation force is applied, in that the manually applied force causes said movement (see column 5, lines 23-29 of Marrison).  Claim 23 does not define the separation force in a manner that distinguishes over the force described in Marrison.  Remarks to the effect that the breakaway coupling is intended to be used in a manner that it disconnects via an unintentional force, whereas a quick disconnect is intended to be used in a manner that it disconnects via an intentional force, are not effective to distinguish the currently pending claim language from the structure of the prior art.
Regarding the remaining claims, the sections and comments below are responsive to the filing of February 1, 2022.  


Allowable Subject Matter
	Claims 25, 26, 28, 31, 34-36 and 60-61 are allowed.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 59 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	The new language in claim 59 is not supported in the original disclosure.  In particular, the language “automatically move…without any manual interaction by a user” is not present in the original disclosure and does not accurately describe the elected invention.  As best understood based on paragraph 0115 of the specification for example, the axial separation force must be manually applied to cause the coupling to separate.  In other words, there is no mechanism that causes the device to separate in the absence of a manual force.  Even if the separation is caused by a drive-away even (see paragraph 0002 of the specification), that force is the result of manual interaction by a user.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 56 and 57 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	The use of the phrase “configured to be positioned” in line 2 of claim 56 and line 2 of claim 57 lends ambiguity to the claim scope.  In the context of this application, it is unclear whether the phrase “configured to be positioned” is intended to have a meaning different than “positioned.”  In other words, in the device as depicted and originally disclosed the seal does not change positions relative to the radially extending portion, so the use of the phrase “configured to be” appears to imply that the device is not in a fully assembled state or is otherwise not in the configuration shown in figure 17.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 23, 52-55, and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grantham (US 4,917,149).  
Grantham discloses a breakaway assembly comprising:
a first connector (28);
a second connector (29) releasably coupleable to said first connector (28), wherein said assembly is movable between a first configuration (figure 4) in which said first and second connectors are releasably coupled and together define a fluid path through which fluid is flowable, wherein said fluid path includes an at least partially radially extending portion (56), and a second configuration (figure 5) in which said first and second connectors are not coupled together, wherein said assembly is configured to automatically move from said first configuration to said second configuration when a predetermined separation force is applied to said assembly (column 4, lines 23-33), wherein one of the first or second connectors has a shaft (52) which defines at least part of the fluid path therein and wherein the at least partially radially extending portion (56b) includes or is defined by an opening in the shaft; and
a closure valve (46, 53) positioned in one of said first or second connectors, wherein said closure valve (46, 53) is configured to be in an open position (figure 4) when said assembly is in said first configuration to allow fluid to flow therethrough, and to move to a closed position (figure 5) blocking said at least partially radially extending portion (56) of the fluid path when said assembly moves to said second configuration to generally block the flow of fluid therethrough, wherein the closure valve includes a slider 
wherein the slider is configured to sealing engage the shaft at a location spaced away from an axial end of the slider (see figure 4), wherein a seal (66) is configured to sealingly engage the slider on an inner diameter of the slider to seal the fluid path (figure 4), 
wherein the assembly is configured to be securely retained in the first configuration, and to automatically move from said first configuration (figure 4) to said second configuration without any manual interaction by a user when the predetermined separation force is applied to said assembly, and wherein the assembly is manually reconnectable into the first configuration after a separation of the first and second connectors due to the predetermined separation force being applied to the assembly (column 4, lines 23-33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 23, 24, 52-56, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Marrison (US 5,211,197) in view of Nick (US 2012/0241021)
	Regarding claim 1, breakaway assembly comprising:
	a first connector (10);
	a second connector (60) releasably coupleable to said first connector (10), wherein said assembly is movable between a first configuration (figure 2) in which said first and second connectors are releasably coupled and together define a fluid path through which fluid is flowable, wherein said fluid path includes an at least partially radially extending portion (flow passages 110 have a radial component), and a second configuration (figure 1) in which said first and second connectors are not coupled together, wherein said assembly is configured to move from said first configuration to said second configuration when a predetermined separation force is applied to said assembly (column 2, lines 17-21); and
	a closure valve (90, 94) positioned in one of said first or second connectors, wherein said closure valve (90, 94) is configured to be in an open position when said assembly is in said first configuration (figure 2) to allow fluid to flow therethrough, and to move to a closed position blocking said at least partially radially extending portion of the fluid path when said assembly moves to said second configuration (figure 1) to generally block the flow of fluid therethrough (column 5, lines 39-46).
	Marrison does not disclose that the sealing engagement is on a radially inner surface of the slider.

It would have been obvious to one skilled in the art to modify the device of Marrison to have the seal contact the inner surface of the slider instead of the distal end of the slider, based on the teaching of Nick, as a routine selection of a known equivalent configuration for performing the same function.  Additionally, doing so would merely amount to a simple substitution of one known element for another with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	
	Regarding claim 2, Marrison discloses that the closure valve (90, 94) is configured to move in an axial direction when moving between the open position and the closed position (compare figures 1 and 2)

	Regarding claim 3, Marrison discloses the first and second connectors (10, 60) are configured to move relative to each other in an axial direction when the assembly moves from the first configuration to the second configuration (compare figures 1 and 2)

	Regarding claim 5, Marrison discloses that the closure valve includes a slider (90) that is slidably movable along the shaft (94) between the open position and the closed position.



	Regarding claim 7, Marrison discloses that the other one of the first or second connectors (10) includes a connection structure (24, 52) that is releasably connectable to the closure valve.

	Regarding claim 8, Marrison discloses that the closure valve (90, 94) is configured to move in an axial direction when moving between the open position and the closed position, and wherein the connection structure (24, 52) is configured to axially move with the closure valve between the open and closed positions (compare figures 1 and 2)

	Regarding claim 9, Marrison discloses that the connection structure (24, 52) is configured to couple the first connector and the second connector when the connection structure is in a first axial position, and to not couple the first connector and the second connector when the connection structure is in a second axial position (compare figures 1 and 2)



	Regarding claim 24, Marrison discloses at least part of the fluid path (108) is defined by a shaft (94), and wherein the closure valve (90) is axially movable along said shaft between said open and said closed positions (compare figures 1 and 2).

	Regarding claim 52, Marrison discloses that the first connector (10) is configured to at least temporarily be coupled to the closure valve (90, 94) when the assembly moves from the first configuration (figure 2) to the second configuration (figure 1) to positively move the closure valve (90, 94) to the closed position (compare figures 1 and 2, as the device is moving from the position of figure 2 toward the disconnected state of figure 1, the portion 28 of the first connector (10) will remain coupled/contacting and let down the slider (94) through the range of motion; in other words, the range of motion of motion between the position of figure 1 and figure 2 has many incrementally different positions in which the portion (28) will be coupled to the slider (94)).



	Regarding claims 54 and 55, the obviousness rationale of Marrison in view of Nick accounts for this subject matter in that modifying Marrison to have the seal location shown in Nick as disclosed above results in the slider being configured to sealing engage the shaft at a location spaced away from an axial end of the slider, and the assembly includes a seal that is configured to sealingly engage the slider on an inner diameter of the slider to seal the fluid path (see figure 1A of Nick).

	Regarding claim 56, Marrison as modified above accounts for the claimed subject matter substantially, but does not disclose an upstream seal positioned on an opposite side of the radially extending portion from the downstream seal.
	Nick teaches that it is known to provide an upstream seal (4) on an opposite side of the radially extending portion (1P) from the downstream seal (5), with both seals sealingly engaging the slider (9)(figure 1A) in the configuration of claim 56.
It would have been obvious to one skilled in the art to modify the device of Marrison to have the two seal configuration of Nick as a routine selection of a known e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Regarding claim 58, Marrison discloses that the assembly is configured to automatically move from said first configuration to said second configuration when the predetermined separation force is applied to said assembly (the device of Marrison automatically moves from the first configuration to the second configuration when the separation force is applied, in that the manually applied force causes said movement; see column 5, lines 23-29).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Marrison (US 5,211,197) in view of Nick (US 2012/0241021) and further in view of Anderson (US 3,234,965)
Marrison and Nick account for much of the claimed subject matter as set forth above but does not disclose the angled surfaces and plurality of axially-extending circumferentially-spaced flanges in the configuration of claims 10-12.
Anderson teaches that it is known in fluid couplings to provide a plurality of axially-extending circumferentially spaced flanges (26) with angled surfaces that engage 
It would have been obvious to one skilled in the art to modify the device of Marrison to have the flanges in the configuration of Anderson as the coupling structure instead of the annular sleeve (66) and metallic spheres (116) as a routine selection of a known equivalent connection structure for performing the same function.  Additionally, doing so would merely amount to a simple substitution of one known element for another with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Marrison (US 5,211,197) in view of Nick (US 2012/0241021) and further in view of Wolff (US 2014/0318650).  
Regarding claims 13, 14, and 16, Marrison and Nick account for much of the claimed subject matter as discussed above with respect to claim 1, but does not disclose a magnetic unit in the configuration of claims 13, 14, and 16.
Wolff teaches that it is known to provide a breakaway fluid coupling with a magnetic unit (10) and an attraction member (29) that is magnetically attracted to the magnetic unit, wherein the closure valve is configured to be magnetically retained in the open position until the predetermined separation force is applied to the assembly 
It would have been obvious to one skilled in the art to provide the device of Marrison with a magnet and attraction member based on the teaching of Wolff for the purpose of setting the breakaway force using a known and reliable structure.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 15, Marrison and Wolff account for the claimed subject matter substantially as discussed above, and further account for the magnet unit includes a first portion (outer edge of 33) and a second portion (inner edge of 33) that together define a channel (37) therebetween, and a plurality of magnets (38)(see figure 20 of Wolff).  Marrison and Wolff do not disclose that there is a plurality of magnets in a single channel.  It would have been obvious to one skilled in the art to change the shape or configuration of the magnetic unit of Marrison in view of Wolff such that multiple magnets are disposed in a single channel as an arbitrary and non-critical change in shape that would not alter the operation of the device, and/or as a matter of arbitrary design choice.

Claims 17–19 are rejected under 35 U.S.C. 103 as being unpatentable over Marrison (US 5,211,197) and Nick (US 2012/0241021) and further in view of Wilder (US 5,564,471).
Marrison and Nick account for the claimed subject matter substantially as discussed above with respect to claim 1, but does not disclose a biasing element which allows part of the first or second connector to be movable relative to a remaining portion thereof, the biasing element being a resilient member or a magnet as recited claims 17-19.
Wilder teaches that it is known to use a biasing element (48) in a fluid coupling which allows part of the first or second connector to be movable relative to a remaining portion thereof, the biasing element being a resilient member (column 8, lines 25-33 and figures 4 and 5; the portion 26 moves relative to the portion 50 and connector 25 and does not separate until a force of 250 pounds is applied, and therefore can accommodate force spikes of less than 250 pounds).  
It would have been obvious to one skilled in the art to modify the device of Marrison to have a biasing element as taught by Wilder for the purpose of insulating the coupling from smaller forces.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Marrison (US 5,211,197) in view of Nick (US 2012/0241021) and further in view of Kiszko (US 3,211,178)
	Regarding claim 57, Marrison as modified above accounts for the claimed subject matter substantially as discussed above with respect to claim 1, but does not disclose an upstream seal positioned on an opposite side of the radially extending portion from the downstream seal.
	Nick teaches that it is known to provide an upstream seal (4) on an opposite side of the radially extending portion (1P) from the downstream seal (5), with both seals sealingly engaging the slider (9)(figure 1A) in the configuration of claim 56.
It would have been obvious to one skilled in the art to modify the device of Marrison to have the two seal configuration of Nick as a routine selection of a known equivalent valve configuration for performing the same function.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Marrison and Nick do not account for the downstream seal being configured to sealingly engaging the other connector to seal the fluid path in the first configuration.

It would have been obvious to one skilled in the art to modify the device of Marrison so that the downstream seal contacts the other connector in the configuration taught by Kiszko as a routine selection of a known equivalent valve configuration for performing the same function.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799